DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 5, 7-11, 13-14, 16, 18, 20-24, 26, 29-31, 33, and 61-65 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Applicant's arguments, see Remarks/Arguments dated 12/29/2021, have been fully considered but they are moot because they are directed towards rejections no longer applicable due to the claim amendments.
Specification
The disclosure is objected to because of the following informalities: in the final sentence of ¶ 36, “first layer 564” should be “first layer 231”.  Correction is required.
Claim Objections
Claim 62 is objected to because of the following informalities:  all four occurrences of “the second material” should be corrected to “the second metal alloy material”.  Correction is required.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2a and 2b show modified forms of construction in the same view.  Figure 2a shows an inner liner 23, surrounded by an outer 1st layer 231, surrounded by an outer 2nd layer 232. However, Figure 2b shows that the layers 231, 232 are actually part of liner 23. Figure 2a should be amended such that liner 23 has an arrow at its end pointing to both components 231,232. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5, 7-11, 13-14, 16, 18, 20-24, 26, 29-31, 33, and 61-65 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the (s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 newly recites “a first metal alloy material” and “a second metal alloy material” wherein the alloys are “different” from each other. The Specification1 does not provide support for each of these materials being an alloy. An alloy is defined2 as “A mixture of two or more metals in different proportions to obtain properties better than any one of them alone.” Therefore, an alloy must comprise at least two different metals. The Specification only suggests a single metal for each of the “first material” and “second material.” The Specification does not describe a first material comprising at least two different metals, a second material comprising at least two different metals, wherein the metals of the first material and the metals of the second material are different from each other. 
The best description in the Specification of the first and second materials is found in ¶ 42 which describes Figure 4. First layer 431 has a “first material” and second layer 432 has a “second material.” The closest we get to a first and second alloy that are different from each other is the following excerpt from ¶ 42:
For example, any of these materials may include at least one refractory material. A refractory material may include a refractory metal or alloy, which includes a material having at least one element chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf. In one embodiment, the first material includes the at least one element chosen from V and Cr. In one embodiment, the first material includes V. In another embodiment, the second includes the element Zr.

The reader will note that the only specific examples that could possibly read on claim 1’s (1) “a first metal alloy material” and (2) “a second metal alloy material” are, respectively, (1) V or Cr and (2) Zr. These are not alloys. Vanadium is a single element. Chromium is a single element. Zirconium is a single element. No examples are given in the Specification of a vanadium-containing alloy, a chromium-containing alloy, or a zirconium-containing alloy for the first and second layers. 
Therefore, the recitations in claim 1 of “a first metal alloy material” and “a second metal alloy material” wherein the alloys are “different” from each other are considered new matter.

Claim 16 is rejected under 112, first paragraph, as including new matter for the same reasons as claim 1, since it recites a first layer and a second layer, wherein the first layer and the second layer “are each metal alloys and include different combinations of materials,” lines 10-11. 

Claims 16, 62, 64, and 65 present additional written description issues. 
Claims 16 and 65 recite that the intended use of interatomic diffusion, at the claimed three separate locations, is accomplished “at the temperature greater than or equal to 500°C.” The only support for this limitation is in the generic description in the Specification at ¶ 41:
The fuel elements described herein may exhibit substantially free of interatomic diffusion at a wide range of temperatures. For example, it may be observed at a temperature of greater than or equal to room temperature—e.g., at least 50° C., 95° C., 100° C., 150° C., 200° C., 250° C., 300° C., 350° C., 400° C., 450° C., 500° C., 550° C., 600° C., 650° C., 700° C., 750° C., 800° C. or higher.

No other guidance or suggestions for alloys is provided in the disclosure to enable the skilled artisan to select specific alloys to accomplish the claimed interatomic diffusion at a temperature ≥500°C. Presumably, some of the possible combinations of alloys from the list (Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf) will be able to perform the intended use at ≥500°C, and some will not. However, no guidance is provided by the disclosure to enable the skilled artisan to figure out which combinations of metals might be able to accomplish this. Therefore, the skilled artisan has reason to be skeptical that the Applicant was actually in possession of a specific first alloy and a specific and different second alloy that would be able to fulfill this claimed intended use.  	This is a situation where, as described in the MPEP § 2163 (A), “[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularly such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. 	In this case, the recitations of claims 16 and 65, taken as a whole, suggest a particular combination of materials that has not been described in the Specification with “sufficient particularity.” Nor does the skilled artisan know which combinations of the Specification-listed materials might be able to accomplish the claimed intended use at temperatures ≥500°C.  	As further explained in MPEP § 2163 (II) (A), even if the Specification lists each particular combination that is not adequately disclosed. Such is the case here.  	Finally, MPEP § 2163.03 explains that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result  but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.” Such is the case here, with the desired results being each of the three recited areas of mitigated interatomic diffusion at ≥500°C. 

Claims 62 and 64 recite that the intended use of interatomic diffusion, at the claimed three separate locations, is accomplished “at radiation damage levels exceeding 180 DPA.” The only support for this limitation is in the generic description in the Specification at ¶ 57:
In some embodiments, the fuel assembly may be subjected to radiation damage at a level of at least about 120 displacements per atom (“DPA”)—e.g., at least about 150 DPA, about 160 DPA, about 180 DPA, about 200 DPA, or higher.

No other guidance or suggestions for alloy is provided in the disclosure to enable the skilled artisan to select specific alloys to accomplish the claimed interatomic diffusion at radiation damage levels exceeding 180 DPA. Examiner notes for the record that this is a very high amount of radiation damage compared to what is typical for fuel assemblies. The skilled artisan would expect many of the commonly used materials for fuel claddings to experience irreversible damage at such high radiation levels. However, presumably, some of the possible combinations of alloys from the list (Nb, Mo, Ta, W, Re, ) will be able to perform the intended use at radiation damage levels exceeding 180 DPA, and some will not. However, no guidance is provided by the disclosure to enable the skilled artisan to figure out which combinations of metals might be able to accomplish this. Therefore, the skilled artisan has reason to be skeptical that the Applicant was actually in possession of a specific first alloy and a specific and different second alloy that would be able to fulfill this claimed intended use.  	This is a situation where, as described in the MPEP § 2163 (A), “[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularly such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. 	In this case, the recitations of claims 62 and 64, taken as a whole, suggest a particular combination of materials that has not been described in the Specification with “sufficient particularity.” Nor does the skilled artisan know which combinations of the Specification-listed materials might be able to accomplish the claimed intended use at radiation damage levels exceeding 180 DPA.  	As further explained in MPEP § 2163 (II) (A), even if the Specification lists each and every element that could produce a combination, a lack of written description may exist when the claim recites or suggests a particular combination that is not adequately (1) the claim defines the invention in functional language specifying a desired result  but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.” Such is the case here, with the desired results being each of the three recited areas of mitigated interatomic diffusion at radiation damage levels exceeding 180 DPA.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, first paragraph, for its dependency upon an above–rejected claim and for the same reasons. 

Claims 1, 5, 7-11, 13-14, 16, 18, 20-24, 26, 29-31, 33, and 61-65 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Claim 1 newly recites “a first metal alloy material” and “a second metal alloy material” wherein the alloys are “different” from each other. The Specification3 does not provide support for each of these materials being an alloy. An alloy is defined4 as “A mixture of two or more metals in different proportions to obtain properties better than any one of them alone.” Therefore, an alloy must comprise at least two different metals. single metal for each of the “first material” and “second material.” The Specification does not describe a first material comprising at least two different metals, a second material comprising at least two different metals, wherein the metals of the first material and the metals of the second material are different from each other. 
The best description in the Specification of the first and second materials is found in ¶ 42 which describes Figure 4. First layer 431 has a “first material” and second layer 432 has a “second material.” The closest we get to a first and second alloy that are different from each other is the following excerpt from ¶ 42:
For example, any of these materials may include at least one refractory material. A refractory material may include a refractory metal or alloy, which includes a material having at least one element chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf. In one embodiment, the first material includes the at least one element chosen from V and Cr. In one embodiment, the first material includes V. In another embodiment, the second includes the element Zr.

The reader will note that the only specific example of materials that could possibly read on claim 1’s (1) “a first metal alloy material” and (2) “a second metal alloy material” are, respectively, (1) V or Cr and (2) Zr. These are not alloys. Vanadium is a single element. Chromium is a single element. Zirconium is a single element. No examples are given in the Specification of a vanadium-containing alloy, a chromium-containing alloy, or a zirconium-containing alloy for the first and second layers.  	Therefore, to make the invention of claim 1, the skilled artisan must figure out, on their own, “a first metal alloy material,” “a second metal alloy material,” wherein these alloys are “different” from each other and accomplish the intended uses of:  	mitigating interatomic diffusion, at high burn ups, between (1) the interior fuel and (2) the first metal alloy and the second metal alloy, and  	mitigating interatomic diffusion, at high burn ups, between (3) the second metal alloy and the exterior cladding. 
The skilled artisan is tasked with coming up with the appropriate first metal alloy and second metal alloys on their own because the Specification does not provide any examples of suitable alloys for the “first metal alloy material” and “second metal alloy material.” 
Is the skilled artisan supposed to experiment with every single possible combination of 2 or more elements from the list in the Specification at ¶ 42 (Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf) and figure out which particular combinations of these metals provide the claimed interatomic diffusion at high burn ups? This would be an enormous amount of experimentation. 
Applicant has merely listed all 15 refractory metals from the periodic table and suggested that perhaps some combination of these metals may be suitable. 	Therefore, the Specification does not provide the skilled artisan with adequate guidance to make or use the invention. 

Claims 16, 62, 64, and 65 present additional enablement issues. 

Claims 16 and 65 recite that the intended use of interatomic diffusion, at the claimed three separate locations, is accomplished “at the temperature greater than or :
The fuel elements described herein may exhibit substantially free of interatomic diffusion at a wide range of temperatures. For example, it may be observed at a temperature of greater than or equal to room temperature—e.g., at least 50° C., 95° C., 100° C., 150° C., 200° C., 250° C., 300° C., 350° C., 400° C., 450° C., 500° C., 550° C., 600° C., 650° C., 700° C., 750° C., 800° C. or higher.

No other guidance or suggestions for alloys is provided in the disclosure to enable the skilled artisan to select specific alloys to accomplish the claimed interatomic diffusion at a temperature ≥500°C. Presumably, some of the possible combinations of alloys from the list (Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf) will be able to perform the intended use at ≥500°C, and some will not. However, no guidance is provided by the disclosure to enable the skilled artisan to figure out which combinations of metals might be able to accomplish this. 

Claims 62 and 64 recite that the intended use of interatomic diffusion, at the claimed three separate locations, is accomplished “at radiation damage levels exceeding 180 DPA.” The only support for this limitation is in the generic description in the Specification at ¶ 57:
In some embodiments, the fuel assembly may be subjected to radiation damage at a level of at least about 120 displacements per atom (“DPA”)—e.g., at least about 150 DPA, about 160 DPA, about 180 DPA, about 200 DPA, or higher.

No other guidance or suggestions for alloy is provided in the disclosure to enable the skilled artisan to select specific alloys to accomplish the claimed interatomic diffusion at radiation damage levels exceeding 180 DPA. Examiner notes for the record some of the possible combinations of alloys from the list (Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf) will be able to perform the intended use at radiation damage levels exceeding 180 DPA, and some will not. However, no guidance is provided by the disclosure to enable the skilled artisan to figure out which combinations of metals might be able to accomplish this.

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claims are extremely broad, encompassing enormous possible combinations of materials to allegedly fulfill the intended uses of interatomic diffusion mitigation, as explained above. 
See MPEP § 2164.08. 

(B) The nature of the invention: The invention pertains to potential combinations of materials used in nuclear fuel claddings. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The prior art recognizes the existence of the problem of interatomic diffusion and has suggested numerous mechanisms for its mitigation, of varying success. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The ordinary skilled artisan is able to make certain generalizations about certain types of materials that may be effective in mitigating interatomic diffusion; however, the prior art is also full of failed attempts at said mitigation. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Due to the extreme conditions of nuclear reactors (high temperatures, high pressures, radiation levels, and especially the fact that materials must be studied under these conditions for a prolonged period of time [nuclear reactors have lifetimes spanning many decades]), predictability is limited by the accuracy and availability of computer simulations for studying the expected behavior of various materials. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant does not provide any specific examples of a first metal alloy and a second metal alloy that can accomplish the desired results recited in the claims Applicant merely lists all 15 refractory metals from the periodic table (Spec at ¶ 42) and suggests that perhaps some combination of these metals may be suitable.
See MPEP § 2164.03. 

(G) The existence of working examples: Applicant does not provide any specific examples of a first metal alloy and a second metal alloy that can accomplish the desired results recited in the claims Applicant merely lists all 15 refractory metals from the periodic table (Spec at ¶ 42) and suggests that perhaps some combination of these metals may be suitable.
.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is unrealistic because there is an enormous number of possible combinations of alloys to be formed from the list in the Specification at ¶ 42 for each of the first and second claimed materials. See MPEP § 2164.06. 

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, first paragraph, for its dependency upon an above–rejected claim and for the same reasons. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-11, 13-14, 29, and 61-63 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The term “high” in “high burn ups” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no consensus in the art for what ranges of burn-up are considered “low,” “moderate,” or “high,” and nor does the Specification define what is considered a “high” burn-up.
Claim 8 recites “the cladding layer includes a steel, substantially all of which has at least one phase chosen from a martensite phase, a ferrite phase, and an austenite phase.” This limitation is unclear due to the simultaneous use of “substantially all” along with “at least one phase,” as it is unclear if all of the steel, i.e., the entirety of the cladding layer, must exist in only one of a martensite phase, ferrite phase, or an all of the cladding be a mixture of these three phases? Alternatively still, these three phases are known in the art to be the primary phases in which all steel exists. It is unclear what phase a steel would exist in besides one of these three/a combination of these three. 
Claim 10 recites “the nuclear fuel, the liner, and the cladding layer are mechanically bonded.” This limitation is unclear because it is unclear if these three components must be bonded to each other, i.e., the fuel is bonded to the liner and the liner is bonded to the cladding, or all three must be bonded to something else, i.e., some external component surrounding all of them? 
Claim 29 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first layer, the transition layer, and the second layer. 	Claim 29 recites an intermediate transition layer in between the first and second layers. However, parent claim 16 recites “the second layer facing the first layer” and “the first layer and the second layer are mechanically bonded around a perimeter interface.” Therefore, claim 16 recites a structure in which the first and second layers are adjacent and directly bonded. Therefore, claim 29’s recitation that there is an intermediate transition layer in between the first and second layers contradicts claim 16.   
The references to a “base metal” as recited in claims 61 and 63 are unclear. The Specification does not use or define the term “base metal,” nor is there evidence of what one of skill in the art would understand “base metal” to mean. Neither the Specification Interval Licensing, 766 F.3d at 1370. However, “[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art.” Id. at 1371 (citing Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2130 & n.8 (2014); see Enzo Biochem Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010) (When a “word of degree” is used, a patent must provide a “standard for measuring that degree.”).  	What if the alloy is comprised of 50% one metal and 50% a second metal, or 33.3% of each of three metals? The Specification does not preclude these scenarios, and thus the claimed term must include these embodiments.  	A similar rejection was added by PTAB in their 08/30/2019 Decision and then upheld in their subsequent 11/01/2021 Decision. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, second paragraph, for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon (s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 65 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner can find nothing in claim 65 that is not already recited in parent claim 16.   	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 29 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claim 16 recites “the second layer facing the first layer” and “the first layer and the second layer are mechanically bonded around a perimeter interface.” Therefore, claim 16 recites a structure in which the first and second layers are adjacent and directly bonded. Therefore, claim 29’s recitation that there is an intermediate (s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claims 1, 5, 7, 8, 9, 10, 11, 13, 14, 16, 18, 20, 21, 22, 23, 24, 26, 30, 31, 33, 61, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon (US 4,029,545) in view of Spalaris (US 3,088,893).
Regarding claim 1, Gordon teaches a nuclear fuel assembly (10) including a plurality of fuel elements (14), wherein each fuel element comprises:  	a liner (23, 22) disposed exterior to a nuclear fuel (16), the annular nuclear fuel comprising Uranium (“nuclear fuel material…uranium,” claim 1); and  	a cladding layer (21) disposed exterior to the liner;  	wherein the liner includes  		a first region (23) disposed adjacent the annular nuclear fuel and including a first metal alloy material (“copper, nickel, iron and alloys thereof,” col. 6, ll. 54-55), and  		a second region (22) disposed adjacent the cladding layer (21) and including a second metal alloy material (“chromium alloys,” col. 6, ll. 42-43) that is a (“When the composite cladding is made with copper or nickel as the metal layer, the oxygen potential inside the fuel rod is such that the copper or nickel can not be oxidized, and thus bonding does not occur between the oxide nuclear fuel and the cladding…the metals and alloys used in the metal layers herein will reduce the localization of stresses and strains in the cladding by having non-existent or weak bonding with the nuclear fuel,” col. 7, ll. 51-62; the skilled artisan will recognize that the lack of bonding between the Cu/Ni layer and the fuel will perform a function of diffusion mitigation),  		the first metal alloy material and the second metal alloy material are bonded around a perimeter interface (“the metal layer bonded to the diffusion barrier in a strong bond,” col. 7, ll. 1-2) and adapted at high burn ups to mitigate interatomic diffusion between the first metal alloy material and the second metal alloy material (“the metal layer 23 covers the diffusion barrier 22 and also forms a shield,” col. 6, ll. 48-49; the skilled artisan will recognize that this “shield” will perform a function of diffusion mitigation), and  		the second metal alloy material is adapted at high burn ups to mitigate interatomic diffusion between the second metal alloy material and the cladding (“the diffusion barrier 22 forms a shield preventing any diffusion of other species through the diffusion barrier 22 to the outer layer [21],” col. 6, ll. 36-39)
Gordon does not explicitly state that the fuel can be an annular U metal or that the first and second alloys can be mechanically bonded. 
Spalaris does teach this. Spalaris is in the art of manufacturing annular fuel elements having multiple layers of cladding and teaches (Fig. 8) an annular U metal (“uranium…present in elemental form,” col. 15, ll. 13-15; “The nuclear fuel…can be in the elemental form. Such form includes metallic uranium,” col. 1, ll. 56-58) fuel element (106) in which the fuel 106 and outer clad 110 are mechanically bonded (“swaging,” col. 8, l. 45) around a perimeter interface (interface between fuel 106 and outer clad 110, Fig. 8). 
The combination of the annular U metal swaging of Spalaris with the fuel assembly of Gordon would have produced an annular U metal fuel element with a multi-layer, multi-alloy liner inside a cladding layer, wherein each layer provided some diffusion protection from its adjacent layers, i.e., Applicant's claimed invention.  
It would have been obvious to the person having ordinary skill in the art at the time the invention was made to have utilized the swaging of Spalaris in the apparatus of Gordon for the predictable result of providing a fuel element with a liner and cladding in which each annular portion was bonded to its neighbor via a well-understood and reliable bonding mechanism such as swaging. A motivation for this type of bonding would have been to avoid relying on the materials to expand themselves and fill in the gaps, as described by Spalaris, so that "the outer clad tube is placed in sufficient circumferential tension at room temperature that no gap appears even at operating temperature," col. 8, ll. 54–58.  	The choice between an oxide fuel and a metallic fuel would have been within the (Gordon, col. 7, ll. 44-68).  	Similarly, the choice between an annular fuel and a cylindrical fuel would have been within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan may have been motivated to utilize an annular shape for the nuclear fuel in order to provide an internal passage for coolant, and/or in order to allow the fuel rod space to swell internally as opposed to only externally (swelling is a known problem in nuclear reactors), and/or in order to provide an internal passage for fission gas collection. Accordingly, claim 1 is rejected as obvious over Gordon in view of Spalaris. 
Regarding claim 5, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the nuclear fuel includes at least one fuel chosen from U, Th, Am, Np, and Pu (“nuclear fuel material…uranium,” claim 1).  
Regarding claim 7, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon (21) includes at least one material chosen from a metal, a metal alloy, and a ceramic (“stainless steel,” col. 6, l. 32).  

Regarding claim 8, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the cladding layer (21) includes a steel, substantially all of which has at least one phase chosen from a martensite phase, a ferrite phase, and an austenite phase (Taylor, “preferably those stainless steel alloys marketed under the commercial designations HT9 or D9,” col. 2, ll. 55–57).  

Regarding claim 9, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the cladding layer includes at least one steel chosen from a martensitic steel, a ferritic steel, an austenitic steel, an oxide-dispersed steel, T91 steel, T92 steel, HT9 steel, 316 steel, and 304 steel (“stainless steel,” col. 6, l. 32; as is known in the art, stainless steel comprises some combination of martensitic, ferritic, and austenitic steels).  

  Regarding claim 10, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, this combination teaches that the nuclear fuel and the cladding layer are mechanically bonded (Spalaris, Fig. 8 fuel 106 swaged to outer clad 110, “swaging,” col. 8, l. 45) as well as a mechanical bond between the fuel and the liner (e.g., see elimination of the air ). 
A motivation for this type of bonding would have been to avoid the undesirable gap (96) around the outside of the fuel (94) which “impedes the heat transfer from the nuclear fuel pellet inside the tube to the coolant outside the tube,” see col. 2, ll. 28-39, and to avoid relying on the materials to expand themselves and fill in the gaps, so that "the outer clad tube is placed in sufficient circumferential tension at room temperature that no gap appears even at operating temperature," col. 8, ll. 54–58.

Regarding claim 11, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches that the first region of the liner is disposed in a first layer and the second region of the liner is disposed in a second layer (22 and 23 are layers).  
Regarding claim 13, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches that at least one of the first material and the second material includes at least one material chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf (layer 22 may be formed from “chromium alloys,” col. 6, ll. 42-43).  
Regarding claim 14, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, this combination teaches that the nuclear fuel includes at least 90 wt% of U (Gordon, “nuclear fuel material selected from the group consisting of compounds of uranium,” ; Spalaris, “uranium…present in elemental form,” col. 15, ll. 13-15; “The nuclear fuel…can be in the elemental form. Such form includes metallic uranium,” col. 1, ll. 56-58).  Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan would have been motivated to use all or mostly all uranium due to proliferation concerns (plutonium), cost (uranium is cheap), convention (more is known about uranium fuel and its behavior than thorium or plutonium), and prevention of the production of undesirable oxide and other compounds during reactor operation. 
Regarding claim 61, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Spalaris teaches the first metal alloy material includes a base metal of Vanadium or Chromium (“chromium alloys,” col. 15, l. 28). The skilled artisan would have been motivated to utilize the chromium alloy for the fuel adjacent layer of Gordon because this material is “a suitable liner resistant to the effects of steam and water…having high corrosion resistance to high temperature water and steam,” col. 15, ll. 25-31. This chromium alloy liner helps to mitigate the “deleterious effects of water and steam” on the fuel cladding, col. 15, ll. 18-25.
Regarding claim 16, Gordon teaches a nuclear fuel assembly (10) including a plurality of fuel elements (14), wherein each fuel element comprises:  	nuclear fuel (16); (23, 22) disposed exterior to the metallic nuclear fuel, the liner including a first layer (23) and a second layer (22), the first layer facing the nuclear fuel and the second layer facing the first layer and away from the nuclear fuel,  	wherein the first layer and the second layer are bonded around a perimeter interface (“the metal layer bonded to the diffusion barrier in a strong bond,” col. 7, ll. 1-2) and substantially free of interatomic diffusion therebetween at a temperature (“the metal layer 23 covers the diffusion barrier 22 and also forms a shield,” col. 6, ll. 48-49; the skilled artisan will recognize that this “shield” will perform a function of diffusion mitigation), and  	the first layer is adapted to mitigate interatomic diffusion with the nuclear fuel at the temperature (“When the composite cladding is made with copper or nickel as the metal layer, the oxygen potential inside the fuel rod is such that the copper or nickel can not be oxidized, and thus bonding does not occur between the oxide nuclear fuel and the cladding…the metals and alloys used in the metal layers herein will reduce the localization of stresses and strains in the cladding by having non-existent or weak bonding with the nuclear fuel,” col. 7, ll. 51-62; the skilled artisan will recognize that the lack of bonding between the Cu/Ni layer and the fuel will perform a function of diffusion mitigation),  	wherein the first layer and the second layer are each metal alloys (first layer 23 is made from “copper, nickel, iron and alloys thereof,” col. 6, ll. 54-55 and second layer 22 is made from “chromium alloys,” col. 6, ll. 42-43) and include different combinations of materials; and TerraPower, LLC3 Attorney Docket No. 1212-032-003-000000 / 11851.024 	a cladding layer (21) disposed exterior to the liner (23, 22), the cladding layer (“stainless steel,” col. 6, l. 32), the cladding contacting the second layer (22) of the liner and the second layer adapted to mitigate interatomic diffusion with the cladding layer at the temperature (“the diffusion barrier 22 forms a shield preventing any diffusion of other species through the diffusion barrier 22 to the outer layer [21],” col. 6, ll. 36-39).
Gordon does not explicitly state that the fuel can be metallic or that the first and second layers can be mechanically bonded. 
Spalaris does teach this. Spalaris is in the art of manufacturing fuel elements having multiple layers of cladding and teaches (Fig. 8) a metallic nuclear fuel (“uranium…present in elemental form,” col. 15, ll. 13-15; “The nuclear fuel…can be in the elemental form. Such form includes metallic uranium,” col. 1, ll. 56-58) fuel element (106) in which the fuel 106 and outer clad 110 are mechanically bonded (“swaging,” col. 8, l. 45) around a perimeter interface (interface between fuel 106 and outer clad 110, Fig. 8). 
The combination of the U metal swaging of Spalaris with the fuel assembly of Gordon would have produced a U metal fuel element with a multi-layer, multi-alloy liner inside a cladding layer, wherein each layer provided some diffusion protection from its adjacent layers, i.e., Applicant's claimed invention.  
It would have been obvious to the person having ordinary skill in the art at the time the invention was made to have utilized the swaging of Spalaris in the apparatus of Gordon for the predictable result of providing a fuel element with a liner and cladding in which each annular portion was bonded to its neighbor via a well-understood and reliable bonding mechanism such as swaging. A motivation for this type of bonding (Gordon, col. 7, ll. 44-68). 
This combination does not explicitly state that the diffusion mitigation is performed at temperatures ≥ 500°C. Gordon teaches that diffusion mitigation is performed at all three of the claimed locations as cited above. Gordon further teaches that his fuel element 14 is designed for use in nuclear reactors and that his “diffusion barrier prevents reaction at very elevated temperatures,” col. 4, ll. 40-41 including those occurring “during a loss of coolant accident,” col. 5, ll. 14-15. It is known in the art that typical fuel temperatures under normal, non-emergency conditions are often above 500°C5,6 and expected temperatures during loss of coolant accidents are well above 500°C7.  Because Gordon intends his fuel elements to be used in a nuclear reactor and mitigate diffusion even during a loss of coolant accident, it follows that Gordon’s °C.  	And even if it is not, the skilled artisan is clearly motivated to ensure that diffusion is mitigated at high temperatures. Routine experimentation and innumerable computer-led simulations mimicking reactor accidents have informed said skilled artisan that loss of coolant accidents typically expose fuel to temperatures greater than 500°C and therefore said artisan is motivated to ensure that the diffusion mitigation occurs at these expected temperatures. Accordingly, claim 16 is rejected as obvious over Gordon in view of Spalaris. 
Regarding claim 18, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, this combination teaches that the nuclear fuel includes at least 90 wt% of U (Gordon, “nuclear fuel material selected from the group consisting of compounds of uranium,” claim 1; Spalaris, “uranium…present in elemental form,” col. 15, ll. 13-15; “The nuclear fuel…can be in the elemental form. Such form includes metallic uranium,” col. 1, ll. 56-58).  Examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan would have been motivated to use all or mostly all uranium due to proliferation concerns (plutonium), cost (uranium is cheap), convention (more is known about uranium fuel and its behavior than thorium or plutonium), and prevention of the production of undesirable oxide and other compounds 
Regarding claim 20, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the cladding layer includes at least one steel chosen from a martensitic steel, a ferritic steel, an austenitic steel, an oxide-dispersed steel, T91 steel, T92 steel, HT9 steel, 316 steel, and 304 steel (“stainless steel,” col. 6, l. 32; as is known in the art, stainless steel comprises some combination of martensitic, ferritic, and austenitic steels).
Regarding claim 21, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Spalaris teaches wherein the first layer (e.g., innermost layer 92 adjacent fuel 94, Fig. 7d) includes at least one material chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf (“chromium alloys,” col. 15, l. 28). The skilled artisan would have been motivated to utilize the chromium alloy for the fuel adjacent layer of Gordon because this material is “a suitable liner resistant to the effects of steam and water…having high corrosion resistance to high temperature water and steam,” col. 15, ll. 25-31. This chromium alloy liner helps to mitigate the “deleterious effects of water and steam” on the fuel cladding, col. 15, ll. 18-25. 
Regarding claim 22, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon (22) includes at least one material chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd, and Hf (layer 22 may be formed from “chromium alloys,” col. 6, ll. 42-43).
Regarding claim 23, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the first layer (23) has a thickness of about 20 microns (“about 0.0001 to about 0.002 inch in thickness,” col. 6, ll. 52-53 = 2.54 – 50.8 micron). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the first layer thickness to being about 20 microns, since this falls within the range taught by Gordon, and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan is aware of the costs and benefits of a thicker vs. thinner cladding, e.g., a thicker cladding provides better fission gas retention but takes up valuable space within the fuel assembly. 
Regarding claim 24, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the second layer (22) has a thickness of about 10 microns (“about 0.00005 to about 0.001 inch in thickness,” col. 6, ll. 39-40 = 1.27 – 25.4 micron). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the second layer thickness to being about 10 microns, since this falls within the range taught by Gordon, and since it has been held that 
  Regarding claim 26, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein at least one of (i) the nuclear fuel and the first layer and (ii) the cladding and the second layer is TerraPower, LLC4 Attorney Docket No. 1212-032-003-000000 / 11851.024substantially free of interatomic diffusion therebetween at a temperature greater than or equal to about 600°C: Gordon teaches that diffusion mitigation is performed in between the fuel (16) and the first layer (23) as well as in between the second layer (22) and the cladding (21), as cited above. As also cited above in response to claim 16, the combination of the teachings of Gordon along with the knowledge of the skilled artisan would have provided a motivation to prevent diffusion at temperatures well above 600°C. The pertinent analysis from claim 16 is hereby incorporated herein. 
Regarding claim 30, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the first layer (23) is substantially free of atoms of elements diffused from the cladding (21): “the diffusion barrier 22 forms a shield preventing any diffusion of other species through the diffusion barrier 22 to the outer layer [21],” col. 6, ll. 36-39. 

Regarding claim 31, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the second layer (22) is substantially free of atoms of elements diffused from the fuel (16): as cited above in response to claim 16, Gordon teaches diffusion prevention between fuel 16 and first layer 23, between first layer 23 and second layer 22, and between second layer 22 and cladding 21. Therefore, diffusion is substantially prevented between 22 and 16. 

Regarding claim 33, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein the nuclear fuel element is substantially free of sodium between the nuclear fuel and the cladding layer: Gordon’s fuel element does not include sodium.
Regarding claim 63, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Spalaris teaches wherein the first layer comprises a base metal of Vanadium or Chromium (“chromium alloys,” col. 15, l. 28). The skilled artisan would have been motivated to utilize the chromium alloy for the fuel adjacent layer of Gordon because this material is “a suitable liner resistant to the effects of steam and water…having high corrosion resistance to high temperature water and steam,” col. 15, ll. 25-31. This chromium alloy .
Claims 62, 64, and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Gordon with Spalaris, further in view of Maloy (Core materials development for the fuel cycle R&D program).

Regarding claim 62, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches  	wherein the first metal alloy material (“copper, nickel, iron and alloys thereof,” col. 6, ll. 54-55) is also adapted to mitigate interatomic diffusion between the first metal alloy material (at 23) and the annular nuclear fuel (16) at radiation damage levels (“When the composite cladding is made with copper or nickel as the metal layer, the oxygen potential inside the fuel rod is such that the copper or nickel can not be oxidized, and thus bonding does not occur between the oxide nuclear fuel and the cladding…the metals and alloys used in the metal layers herein will reduce the localization of stresses and strains in the cladding by having non-existent or weak bonding with the nuclear fuel,” col. 7, ll. 51-62; the skilled artisan will recognize that the lack of bonding between the Cu/Ni layer and the fuel will perform a function of diffusion mitigation);  	wherein the first metal alloy material (“copper, nickel, iron and alloys thereof,” col. 6, ll. 54-55) and the second material (“chromium alloys,” col. 6, ll. 42-43) are also adapted to mitigate interatomic diffusion between the first metal alloy material (at 23) and the second material (at 22) at radiation damage levels (“the metal layer 23 covers the diffusion barrier 22 and also forms a shield,” col. 6, ll. 48-49; the skilled artisan will ); TerraPower, LLC5 Attorney Docket No. 1212-032-003-000000 / 11851.024 	wherein the second material (“chromium alloys,” col. 6, ll. 42-43) is also adapted to mitigate interatomic diffusion between the second material (at 22) and the cladding layer (at 21) at radiation damage levels (“the diffusion barrier 22 forms a shield preventing any diffusion of other species through the diffusion barrier 22 to the outer layer [21],” col. 6, ll. 36-39).
Gordon explicitly states that his fuel element is intended for diffusion mitigation while in use in an operating nuclear reactor exposed to damaging radiation levels: “…to maintain resistance to irradiation hardening,” col. 6, ll. 65-66; “It is discovered that the metal layer (iron, nickel or copper or alloys thereof) has been more resistant to the deleterious effects of radiation hardening and damage,” col. 7, ll. 14-16; “The metal layer of the composite cladding will resist radiation damage sufficiently at temperatures encountered by the cladding to have superior ductility and toughness properties,” col. 9, ll. 54-57. 
Gordon does not specify precise radiation values.
Maloy is in the same art area of cladding material development for nuclear reactors and teaches ensuring that nuclear fuel claddings can withstand radiation values greater than 300 dpa: “[F]ast reactor core materials (cladding and duct) must be able to withstand very high doses (>300 dpa design goal) while in contact with the coolant and the fuel,” abstract. 
The skilled artisan would have been motivated to ensure that the fuel assembly of above-combined Gordon with Spalaris was protected from damage at radiation levels above 180 dpa in order to avoid, as explained by Maloy (abstract), “low temperature (FCCI).” 
Regarding claim 64, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches  	wherein the first layer (23) is also adapted to mitigate interatomic diffusion with the nuclear fuel (16) at radiation damage levels (“When the composite cladding is made with copper or nickel as the metal layer, the oxygen potential inside the fuel rod is such that the copper or nickel can not be oxidized, and thus bonding does not occur between the oxide nuclear fuel and the cladding…the metals and alloys used in the metal layers herein will reduce the localization of stresses and strains in the cladding by having non-existent or weak bonding with the nuclear fuel,” col. 7, ll. 51-62; the skilled artisan will recognize that the lack of bonding between the Cu/Ni layer and the fuel will perform a function of diffusion mitigation);  	wherein the first layer (23) and the second layer (22) are substantially free of interatomic diffusion therebetween at radiation damage levels (“the metal layer 23 covers the diffusion barrier 22 and also forms a shield,” col. 6, ll. 48-49; the skilled artisan will recognize that this “shield” will perform a function of diffusion mitigation);  	wherein the second layer (22) is also adapted to mitigate interatomic diffusion with the cladding layer (21) at radiation damage at levels (“the diffusion barrier 22 forms ).
Gordon explicitly states that his fuel element is intended for diffusion mitigation while in use in an operating nuclear reactor exposed to damaging radiation levels: “…to maintain resistance to irradiation hardening,” col. 6, ll. 65-66; “It is discovered that the metal layer (iron, nickel or copper or alloys thereof) has been more resistant to the deleterious effects of radiation hardening and damage,” col. 7, ll. 14-16; “The metal layer of the composite cladding will resist radiation damage sufficiently at temperatures encountered by the cladding to have superior ductility and toughness properties,” col. 9, ll. 54-57. 
Gordon does not specify precise radiation values.
Maloy is in the same art area of cladding material development for nuclear reactors and teaches ensuring that nuclear fuel claddings can withstand radiation values greater than 300 dpa: “[F]ast reactor core materials (cladding and duct) must be able to withstand very high doses (>300 dpa design goal) while in contact with the coolant and the fuel,” abstract. 
The skilled artisan would have been motivated to ensure that the fuel assembly of above-combined Gordon with Spalaris was protected from damage at radiation levels above 180 dpa in order to avoid, as explained by Maloy (abstract), “low temperature embrittlement, radiation induced segregation, high temperature helium embrittlement, swelling, accelerated creep, corrosion with the coolant, and chemical interaction with the fuel (FCCI).”

Regarding claim 65, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. Additionally, Gordon teaches wherein  	the first layer is also adapted to mitigate interatomic diffusion with the metallic nuclear fuel at a second temperature greater than or equal to 500°C (as already cited above in response to claim 16);  	wherein the first layer and the second layer are substantially free of interatomic diffusion therebetween at the second temperature greater than or equal to 500°C (as already cited above in response to claim 16);  	wherein the second layer is also adapted to mitigate interatomic diffusion with the cladding layer at the second temperature greater than or equal to 500°C (as already cited above in response to claim 16).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Gordon with Spalaris, further in view of Kanno (US 5,225,154). 

Regarding claim 29, the above–described combination of Gordon in view of Spalaris renders all the elements of the parent claim obvious. This combination does not explicitly teach the claimed transition layer. Kanno does. Kanno is in the same art area of multi-layer claddings for nuclear fuels and teaches (Fig. 1A) a multi-layer fuel cladding with a transition layer (15) disposed between the first layer (14) and the second layer (16) and having a thickness. The skilled artisan would have been motivated to utilize the transition layer of Kanno because each layer within the cladding serves a purpose, and the purpose of the transition layer, if a high ductility material is chosen as (the coolant flows around its external surface) and the interior layer must be heat-resistant (the interior fuel is the hottest part of the rod), and using the high ductility intermediate layer suggested by Kanno allows the skilled artisan to still impart some ductility into the fuel rod, even if the inner and outer layers have other purposes. 
Kanno does not explicitly teach a thickness of less than or equal to about 2 to about 5 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the intermediate layer thickness to being about 2-5 microns, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All Specification citations herein refer to the paragraph numbers from the 03/11/2013 version. New paragraphs have been added since then (¶ 11 and ¶ 48, 10/18/2017); however, the file does not have a complete substitute Specification with updated paragraph numbers.  
        2 Atkins, T., & Escudier, M. (2013). alloy. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 28 Jan. 2022, from oxfordreference.com/view/10.1093/acref/9780199587438.001.0001/acref-9780199587438-e-192. 
        3 All Specification citations herein refer to the paragraph numbers from the 03/11/2013 version. New paragraphs have been added since then (¶ 11 and ¶ 48, 10/18/2017); however, the file does not have a complete substitute Specification with updated paragraph numbers.  
        4 Atkins, T., & Escudier, M. (2013). alloy. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 28 Jan. 2022, from oxfordreference.com/view/10.1093/acref/9780199587438.001.0001/acref-9780199587438-e-192. 
        5 443°C – 785°C, US 5,887,044, Table 1
        6 720°C – 1750°C, Power Histories for Fuel Codes, range from Figures 1-4
        7 1,200–1,500°C at cladding, abstract and § Summary, Improving Accident Tolerance of Nuclear Fuel with Coated Mo-alloy Cladding